Citation Nr: 1704490	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spine strain (back disability), evaluated as 20 percent disabling from November 1, 2007.

2.  Entitlement to a higher initial rating for cervical spine strain with torticollis (cervical spine disability), evaluated as 10 percent disabling from November 1, 2007.

3.  Entitlement to a higher initial rating for left shoulder tendonitis (left shoulder disability), evaluated as 10 percent disabling from November 1, 2007.

4.  Entitlement to a higher initial rating for right shoulder tendonitis (right shoulder disability), evaluated as noncompensable from November 1, 2007 to September 17, 2013, and as 10 percent disabling thereafter.

5.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), evaluated as noncompensable from November 1, 2007 to September 17, 2013, and as 30 percent disabling thereafter.

6.  Entitlement to a higher initial rating for a left calf scar, evaluated as noncompensable from November 1, 2007 to September 17, 2013, and as 20 percent disabling thereafter.

7.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity femoral nerve, evaluated as 10 percent disabling from September 18, 2013.

8.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity femoral nerve, evaluated as 10 percent disabling from September 18, 2013.

9.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity sciatic nerve, evaluated as 10 percent disabling from September 18, 2013.

10.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity sciatic nerve, evaluated as 10 percent disabling from September 18, 2013.

11.  Entitlement to a higher initial rating for radiculopathy of the right upper extremity, evaluated as 20 percent disabling from September 18, 2013.

12.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity, evaluated as 20 percent disabling from September 18, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for back, cervical spine, left and right shoulder, IBS, and left calf scar disabilities, and assigned initial 20 percent, 10 percent, 10 percent, and noncompensable ratings, respectively, from November 1, 2007.  Jurisdiction of this case is with the Houston, Texas, RO.

A February 2016 rating decision granted service connection for radiculopathy of the sciatic and femoral nerves of the Veteran's left and right lower extremities, and radiculopathy of his left and right upper extremities, that were assigned 10 percent ratings from September 18, 2013.  The Veteran's ratings for his bilateral upper and lower extremity radiculopathy are part and parcel of his increased rating claims for his back and cervical spine disabilities and are, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  The RO also granted a 10 percent rating for the Veteran's right shoulder disability, a 30 percent rating for his IBS, and a 20 percent rating for his left calf scar, from September 18, 2013.  

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision in Johnson.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. MacDonald, No. 14-2778, 
2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim (increased initial rating for a left calf scar) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board notes that a September 2008 rating decision denied service connection for atherosclerosis, high cholesterol, and a disorder manifested by buttocks and tail bone pain, and declined a request to reopen a claim for service connection for tear duct occlusion.  The Veteran filed a timely notice of disagreement with the decision and a statement of the case was issued in November 2010.  He did not perfect an appeal of these matters and they were not certified for appellate review at this time.  In light of this procedural history, the Board will confine its consideration to the issues as set for the on the title page.

An unappealed July 2008 rating decision denied service connection for asbestos exposure.  The issue of whether new and material evidence was received to reopen the claim for service connection for asbestos exposure has been raised by the record in an August 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (4/2/09 VBMS Correspondence (1st set)).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of increased ratings for back, cervical spine, upper and lower extremity radiculopathy, and left and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 18, 2013, and since the initial grant of service connection, the Veteran's IBS has been manifested continuous complaints of left lower quadrant pain, and disturbances of bowel function with episodes of abdominal distress essentially commensurate with moderate but not severe disability

2.  Since September 18, 2013, the Veteran's IBS has been manifested by severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress but with any combination of symptoms resulting in severe impairment of health.


CONCLUSIONS OF LAW

1.  From November 1, 2007 to September 18, 2013, the criteria for an initial 
10 percent rating, but not higher, for his IBS have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7319 (2016).

2.  Since September 18, 2013, the criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

The Veteran underwent VA examinations in October 2007 and September 2013, and the examination reports are of record.  The October 2007 and September 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the gastrointestinal disability.  

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that his abdominal problems are unresolved and notes that he had lower left quadrant pain for two years for which he underwent colonoscopies (2/29/08 Correspondence).  Thus he maintains that higher initial rating is warranted for his service-connected IBS.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  An unlisted disability will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected IBS disability are deemed competent.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

The Veteran's IBS disability is evaluated as noncompensable prior to September 18, 2013, and as 30 percent disabling thereafter under Diagnostic Code 7319.

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  
A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Under Diagnostic Code 7319, that evaluates irritable colon syndrome (spastic colitis, mucous colitis, etc), a noncompensable rating is warranted for a disability picture that is mild with disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114a.  A 10 percent rating is assigned for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating is warranted for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Analysis

Schedular Rating

Service treatment records in August 2005 discuss the Veteran's complaints of intermittent left lower quadrant pain (2/29/08 Medical Treatment Record Government Facility (18th set), p. 2).  He denied constipation and his pain was not intensified by bowel movement.  The assessment was diverticulitis of the colon.  Id. at 4.

The October 2007 VA examiner noted a history of diverticulitis in 2004 with intermittent lower left quadrant day-long pain approximately twice a week for which the Veteran did not take medication.  He had constipation at times that worsened the pain.  The Veteran had bloating and gas, and denied having diarrhea, nausea, and vomiting.  On examination, there was abdominal tenderness in the left lower quadrant with no guarding and no masses.  Blood chemistry was normal.  The diagnosis was IBS.  The examiner noted that the Veteran worked in an administrative job.

The Veteran reported a two-year history of left lower quadrant pain in his February 2008 notice of disagreement (2/29/08 Correspondence).  His lay statements are considered to be competent.  

During a July 2008 initial visit with a VA physician, the Veteran expressed concern about constipation and loose stools (8/21/08 VBMS Notification Letter, p. 27).  The assessment included gastroesophageal reflux disease (GERD), a history of chronic left lower quadrant pain with a normal computer tomography (CT) scan for which a "C-scope" was recommended to rule out mucosal abnormality.  Id. at 29.

A July 24, 2008 outpatient pre-procedure screening record indicates that the Veteran's problem was diverticulosis for which a colonoscopy was proposed (8/21/08 VBMS Notification Letter, pp. 23-24).  He had soft bowel sounds and one or two usual bowel movements with his last that day.  Id. at 25.

Results of the colonoscopy performed in August 2008 included an impression of internal hemorrhoids and no diverticulae noted and symptoms consistent with IBS.  (8/21/08 Notification Letter, pp. 14-15).  An endoscopy was also performed at that time, when Veteran's active medical problems were described as GERD, tobacco use, and hyperlipemia.  Id. at 12. 

Given the colonoscopy's findings, in August 2008, the Veteran's VA physician thought the left lower quadrant pain represented IBS (10/30/14 VVA CAPRI, 
p. 34).  

VA medical records in 2009 discuss the Veteran's complaints of recurrent GERD symptoms (10/30/14 VVA CAPRI, pp. 15, 16, 20).  In June 2009, he complained of watery diarrhea, nausea, and body aches, and denied abdominal pain, that was diagnosed as gastroenteritis (5/13/15 Medical Treatment Record Government Facility, pp. 55-56).  

In August 2011, the Veteran complained of left lower quadrant pain and reported a bowel movement with blood (5/13/15 Medical Treatment Record Government Facility, p. 48).  He was noted to have internal hemorrhoids that were slightly weak.  There was no distress seen and no abdominal guarding.  An abdominal CT in August 2011 showed no acute abdominal findings (5/13/15 Medical Treatment Record Government Facility, pp. 45-6).  

In September 2011, the Veteran was described as well-developed and well nourished (5/13/15 Medical Treatment Record Government Facility, pp. 36, 45-46).  He complained of abdominal tenderness since 2006 and a private gastroenterology (GI) consultation was ordered by his TRICARE physician.  Id. at 46.  

The October 2011 GI consultation report notes the Veteran's referral for abdominal pain, GERD, and rectal bleeding (5/13/15 Medical Treatment Record Government Facility, pp. 60-61; 5/4/12 Medical Treatment Record Non Government Facility,
p. 1).  A colonoscopy performed at the time was normal and an endoscopy showed a hiatal hernia, gastritis, and esophagitis (5/13/12 Medical Treatment Record Government Facility, p. 9).  

The gastroenterologist's assessment was abdominal pain of the left lower quadrant, rectal bleeding, GERD, and intra-abdominal hemangioma (5/13/15 Medical Treatment Record Government Facility, pp. 60-61).  The medical specialist noted the Veteran's left lower quadrant abdominal pain with no GI symptoms other than occasional rectal bleeding and opined that a functional etiology was more likely given the chronicity of complaints and lack of clear etiology.  The Veteran also had GERD, with epigastric pain and reflux.

A May 2012 statement from  S.P. indicates that, from October 2007 to February 2011, the Veteran missed 94 hours of work in the Casualty Services Branch due to IBS and back problems (10/19/10 Buddy/Lay Statement).  Also in May 2012, the Veteran's supervisor, D.E.M., reported that, between August 2011 and January 2012, he missed 87 hours of work at the Air Force Wounded Warriors Branch due to those disabilities (10/19/10 Buddy/Lay Statement).  

A September 18, 2013 VA Disability Benefits Questionnaire (DBQ) notes the Veteran's history of GERD diagnosed in 2008 and hiatal hernia diagnosed in 2011 treated with Nexium twice a day (9/18/13 VA examination, p. 26).  The Veteran had episodes of bowel disturbance with abdominal disturbance that was more or less constant.  He had weight loss, with his average weight 210 pounds and his current weight 202 pounds, but there was no evidence of malnutrition or serious health complications.  The Veteran had constipation with diarrhea.  His IBS required 9 to 12 visits to the restroom daily.

In September 2014, the Veteran saw his TRICARE physician and reported good general overall feeling/health (5/13/15 Medical Treatment Record Government Facility, pp. 22-23).  He weighed 203 pounds and was 74 inches tall.  The Veteran denied nausea, vomiting, diarrhea, abdominal pain, and constipation, and his abdomen was non-tender.

Prior to September 18, 2013

VA examination reports and the Veteran's statements and other evidence since the initial grant of service connection reflect that he complained that his IBS disability was productive of frequent abdominal distress manifested by lower quadrant pain with constipation at times that worsened the left lower quadrant pain, albeit with occasional episodes of bowel disturbance, that more nearly approximates moderate IBS disability essentially commensurate with a 10 percent rating under Diagnostic Code 7319.  This is so as the Veteran's continued abdominal distress was such that colonoscopies were performed in 2008 and 2011, although no additional findings were reported.  The Veteran's physician in 2008 ascribed the abdominal pain to his IBS while the private gastroenterologist in 2011 speculated that it had a functional etiology.  Between October 2007 and January 2012, the Veteran missed 181 hours from work due, in part, to the IBS disability, that averaged approximately 45 hours or 5 full work days, per year. 

However, prior to September 13, 2013, as there is little or no evidence of any diarrhea during this period, other than the July 2008 reference to loose stools, and the probative medical and other evidence does not otherwise indicate that the Veteran experienced severe disability with more or less constant abdominal distress, a rating higher than 10 percent is not warranted.

Resolving all doubt in the Veteran's favor, an initial 10 percent rating, but no higher, is warranted for his IBS since the grant of service connection on November 1, 2007.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.

Above 30 Percent From September 18, 2013

Conversely, the Board further concludes that the probative medical and other evidence weighs against a finding of a rating higher than 30 percent from September 18, 2013.  Significantly, a higher rating is not available under Diagnostic Code 7319, that provides for a maximum 30 percent schedular rating.

Nor is a higher rating warranted under Diagnostic Code 7346 that evaluates hiatal hernia.  This is so because an unappealed June 2015 rating decision denied service connection for hiatal hernia.  Even assuming, arguendo, the applicability of Diagnostic Code 7346 in the instant appeal, the evidence does not show anemia with vomiting, weight loss, hematemesis, melena, or other symptoms associated with IBS that are productive of severe impairment of health such as to satisfy the criteria for a 60 percent rating.  In fact, in September 2014, the Veteran denied having nausea, vomiting, abdominal pain, diarrhea, or constipation, and reported having good overall general health.

Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has considered staged ratings and has applied them as described above.

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."   

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's IBS disability is manifested by symptoms, such as abdominal pain, bloating, gas, and alternating diarrhea and constipation.  The rating schedule and Diagnostic Code 7319 contemplate these symptoms.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson, 762 F.3d at 1365-56.  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

Entitlement to an initial 10 percent rating, but not higher, for IBS from November 1, 2007 to September 17, 2013 is granted.

Entitlement to a rating higher than 30 percent for IBS from September 18, 2013 is denied.


REMAND

The Veteran underwent VA examination of his back, cervical spine, and left and right shoulder disabilities in September 2013.  He denied flare-ups of pain, reported that he was unable to stand or sit for prolonged periods, and had decreased range of motion due to pain with motion.  The examiner remarked that there was no additional limitation of motion due to pain during flare-ups or when the joints were repeatedly used over a period of time.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional lost motion due to less movement than normal, pain on movement, and disturbance of locomotion.  The examination report does not meet the requirements as described by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (stating that where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

Further, the September 2013 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it precedes the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the October 2007 and July 2008 prior examinations.

The Board will defer consideration of the increased initial rating claims for the Veteran's bilateral upper and lower extremity radiculopathy pending completion of the action requested below as neurologic disorder are associated with the service-connected lumbar and cervical spine disabilities and will likely produce relevant symptoms and findings.

Recent medical records regarding the Veteran's treatment in the South Texas Health Care System (HCS), including at the Audie L. Murphy Memorial VA medical center (VAMC) and the North Central Federal Clinic since November 2013, and by TRICARE since September 2014, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's VA treatment in since November 2013 and by TRICARE since September 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the records development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his back, cervical spine, and left and right shoulder disabilities and bilateral upper and lower extremity radiculopathy.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder is to be reviewed by the examiner to become familiar with medical history of each disability. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's back and cervical spine disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in October 2007 and May 2008.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the cervical and lumbar spine disabilities.  The severity of any associated disability, including that of the left and right upper and lower extremities should be noted.

g. The examiner should provide a full description of the effects the lumbar and cervical spine, bilateral shoulder, and upper and lower extremity radiculopathy, disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2007), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


